Judge JAMES
(concurring):
I agree with the disposition of both issues and with the reasoning that leads to disposition of the thrice-denied request for an expert. I also agree with the reasoning that the military judge’s unrecorded conversation before trial with defense counsel caused no prejudice.1 However, I view the military judge’s contact with the defense counsel as a conference under R.C.M. 802 (though certainly an imperfect example2). There is no other provision in the Rules which would permit such pretrial discussion of a case, and R.C.M. 802 exists to regulate such contacts with counsel. I would dispose of it accordingly.
The military judge’s quick reference to the conference is at best a superficial summary of the events in the conference, see United States v. Pelletier, 31 M.J. 501 (A.F.C.M.R.1990) (“substance” of the conference); United States v. Garcia, 24 M.J. 518 (A.F.C.M.R.1987), but any complaint about the adequacy of the record of those events should have been asserted at trial, and the absence of that timely objection *541waived the present complaint. R.C.M. 802(b).3
Regardless how the transaction may be labeled, and regardless whether an ex parte conference may be permitted by the Rule, military judges should find this case instructive: No good ever comes of ex parte proceedings, and much that is ill can follow them, as it did here. Ex parte proceedings do no good for the esteem with which the parties view the process and thus detract from its credibility in one case and in all. See generally United States v. Brauchler, 15 M.J. 755, 758 (A.F.C.M.R.1983), pet. denied, 18 M.J. 21 (C.M.A.1984). The American Bar Association’s Model Code for Judicial Conduct, Canon 3.B.(7) (1990) (adopted after this case was tried) discourages most such contacts and appears to forbid the one in this case. So do the Air Force Standards for the Administration of Criminal Justice, Standard 6-2.1 (1989).
Neither should anything in this opinion detract from the importance of assuring that records are kept verbatim when that is likely to be required by the sentence. This conference was before any part of the trial began, unlike the conference in Garcia, and more easily addressed today than a conference during trial on a substantial matter. Nothing in the Rules abates the “verbatimness” requirements because they are (by judicial interpretation) statutory, 10 U.S.C. sec. 819, 854 (1988), Articles 19 and 54, UCMJ, and take precedence over the Rules, ceterus paribus. Indeed, the Rules perpetuate the idea of a “verbatim” record, R.C.M. 1103(b)(2)(B), (c)(1), even though the statute is satisfied with a “complete record,” Articles 19, 54(c). The “verbatimness” requirement is not to be taken lightly. See United States v. McEwen, 26 M.J. 526, 528 (A.F.C.M.R.1988) (caution about impromptu conferences). Corners cut after the court-martial has begun might never be mended. See United States v. Sadler, 29 M.J. 370, 373 n. 3 (C.M.A.1990) (conferences not appropriate for discussion of instructions); United States v. Wirth, 24 M.J. 536 (A.C.M.R.1987) (questioning appropriateness of conference for discussion of a negotiated plea).

. See, United States v. Garries, 22 M.J. 288, 291 (C.M.A.1986), cert. denied, 479 U.S. 985, 107 S.Ct. 575, 93 L.Ed.2d 578 (1986) ("... we recognize inherent authority in the military judge to permit such a procedure in the unusual circumstance where it is necessary to insure a fair trial.”); United States v. Rhea, 29 M.J. 991, 995 (A.F.C.M.R.1990) (not all ex parte communications are prohibited); United States v. Chavira, 25 M.J. 705 (A.C.M.R.1987); United States v. Brauchler, 15 M.J. 755, 758 (A.F.C.M.R.1983), pet. denied, 18 M.J. 21 (C.M.A.1984) (ex parte conversation tested for prejudice, none found); United States v. Porta, 14 M.J. 622 (A.F.C.M.R.1982) (non-verbatim aspect). Cf. United States v. Dean, 13 M.J. 676 (A.F.C.M.R.1982) (findings set aside when military judge had ex parte pretrial interview with witness, trial counsel, staff judge advocate).


. I note that the conference was without the presence of the trial counsel and was ex parte in that respect, but R.C.M. 802 does not by its terms require representation of all the parties. See United States v. Garcia, 24 M.J. 518, 519 (A.F.C.M.R.1987) ("conferences between the military judge and one or more trial party”). Indeed, R.C.M. 802(d) explicitly provides for conferences without the accused, the most important of the parties, and so it is hardly surprising that a conference might be held without one of the other parties. I avoid confronting that issue here because the defense was present and should not now be heard to assert a complaint that belongs to the prosecution. Cf. United States v. Chavira, supra.


. See also United States v. Minaya, 30 M.J. 1179 (A.F.C.M.R.1990) (waiver in general court-martial); United States v. Stewart, 29 M.J. 621, 624 (C.G.C.M.R.1989) (waiver in general court-martial by failure to object to unrecorded conferenees on instructions); United States v. Myers, 25 M.J. 573, 576 (A.F.C.M.R.1987) (waiver in general court-martial). Note the general proposition that ‘‘[cjonferences need not be made part of the record ...," R.C.M. 802(b).